     Case 2:19-cv-11954-MLCF-DMD Document 87 Filed 05/21/21 Page 1 of 2



                     UNITED STATES DISTRICT COURT

                     EASTERN DISTRICT OF LOUISIANA


MARK MULLEN                                               CIVIL ACTION


v.                                                        NO. 19-11954


DAIGLE TOWING SERVICE, L.L.C., ET AL.                     SECTION "F"


                            ORDER AND REASONS


      Local Rule 7.5 of the Eastern District of Louisiana requires

that memoranda in opposition to a motion be filed eight days prior

to the noticed submission date.         No memoranda in opposition to

American Commercial Barge Line LLC’s motion for partial summary

judgment, which is noticed for submission on May 26, 2021, has

been submitted.      And counsel for the plaintiff has advised the

Court that he does not oppose the granting of this motion.

      Accordingly, because the motion is unopposed, and further, it

appearing to the Court that the motion has merit, 1 IT IS ORDERED:




1 On July 15, 2020, the Court granted Lafarge North America’s
motion for summary judgment, dismissing the plaintiff’s claims
against Lafarge.   With respect to the dismissed unseaworthiness
claim, the Court determined that the claim failed as a matter of
law because a Jones Act seaman like Mullen, who was not a crew
member of the vessel on which he fell, cannot maintain an
unseaworthiness action against a non-employer vessel owner. This
same principle dooms Mullen’s unseaworthiness claim asserted
                                1
   Case 2:19-cv-11954-MLCF-DMD Document 87 Filed 05/21/21 Page 2 of 2



that the motion for partial summary judgment is hereby GRANTED.

The plaintiff’s unseaworthiness claim against American Commercial

Barge Line LLC is hereby dismissed with prejudice.

                     New Orleans, Louisiana, May 20, 2021



                                 _____________________________
                                      MARTIN L. C. FELDMAN
                                  UNITED STATES DISTRICT JUDGE




against American Commercial Barge Line.         See Order and Reasons
dtd. 7/15/20 in which the Court found:
     As a Jones Act seaman, Mullen “cannot maintain
     a Sieracki seaworthiness action against a vessel on
     which he is not a crew member.” Smith v. Harbor Towing
     & Fleeting, Inc., 910 F.2d 312, 315 (5th Cir. 1990).
     Because Mullen was not a crew member of the “undesignated
     rock barge,” he cannot prevail on an unseaworthiness
     claim against its alleged owner[.] Id. at 315.
That American Commercial Barge Line submits that it is entitled to
partial summary judgment dismissing Mullen’s unseaworthiness claim
-- and that Mullen does not oppose the motion -- is unsurprising.
The record indicates that Mullen, a seaman, was assigned to Daigle
Towing’s M/V MISS LAURIE; thus, he cannot pursue an unseaworthiness
claim for slip-and-fall injuries sustained aboard a second vessel,
here, American Commercial Barge Line’s unidentified and unmanned
barge, with which Mullen had merely a transitory relationship.
See id. American Commercial Barge Line is entitled to partial
judgment as a matter of law dismissing Mr. Mullen’s unseaworthiness
claim.

                                   2
